Fourth Court of Appeals
                               San Antonio, Texas
                                      June 10, 2014

                                   No. 04-13-00876-CV

                              IN THE MATTER OF R.D.,

                From the 289th Judicial District Court, Bexar County, Texas
                            Trial Court No. 2013-JUV-01230
                     The Honorable Carmen Kelsey, Judge Presiding


                                     ORDER
      Appellee's Motion for Leave to File First Amended Brief is hereby GRANTED.




                                                 _________________________________
                                                 Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of June, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court